In related actions to recover damages for wrongful death due to medical malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), entered May 1, 1995, which granted the separate motions of the defendants Christopher Matkovic, Robert Johnson, and Steven Friedling, the defendants Stuart Seiden, Philip Carvajal, Pieter A. Keuskamp, Allen Zippin, and Joseph Plastaras, and the defendant Community Hospital of Western Suffolk, respectively, to dismiss the complaint with prejudice.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion in precluding, after the plaintiff’s opening statement, the use of an expert due to the plaintiff’s inability to show good cause for her failure to disclose in reasonable detail the subject matter on which the expert was expected to testify (see, CPLR 3101 [d] [1] [i]). Since the plaintiff was unable to present expert opinion testimony to prove that the defendants’ conduct constituted a deviation from the requisite standard of care, she was unable to make out a prima facie case and the respective motions to dismiss the complaint were properly granted (see, Mankowski v Two Park Co., 225 AD2d 673; Kalkan v Nyack Hosp., 214 AD2d 538; Lasek v Nachtigall, 189 AD2d 749). Balletta, J. P., Miller, Sullivan and Pizzuto, JJ., concur.